Honorable Robert S. Calvert
Comptroller of Public Accounts
Capitol Station
Austin 11, Texas                 Opinion No. WW-544
                                 Re: The effect to be given
                                     to Article 5221b-22a,
                                     Vernon's Civil Statutes,
                                     relating to administra-
                                     tion and disbursement of
                                     the moneys in the Unem-
                                     ployment Compensation
                                     Special Administration
Dear Mr. Calvert:                    Fund.
        You have requested our opinion on the following ques-
tion:
              "For my further guidance in payment of
        claims of like nature, I shall thank you to
        advise me what effect, if any, I am to give
        the following language in Article 5221b-22a,
        as amended by the Regular Session of the
        Fifty-first Legislature: 'All moneys in the
        Unemployment Compensation Special Adminis-
        tration Fund shall be deposited, administered,
        and disbursed in the same manner and under the
        same conditions and requirements as is pro-
        vided by law for other special funds.'"
        Article 5221b-22a provides in part as follows:
              "There is hereby established as a special
        fund, separate and apart from all public moneys
        or funds of this State, an Unemployment Compen-
        sation Special Administration Fund which may be
        used by the Commission for the purposes of pay-
        ing costs of the administration of this Act
        including the costs of construction and purchase
        of buildings and land necessary in such adminis-
        tration. . . . Nothing in this Section, however,
        shall prevent said moneys from being used as a
Honorable Robert S    Calvert, page 2.   (w-544)


          revolving fund, to cover expenditures necessary
          and proper under the Texas Unemployment Compensa-
          tion Act for which Federal funds have been duly
          requested but not yet received, subject to the
          charging of such expenditures against such funds
          when received. . . . All moneys which are deposit-
          ed or paid into the Unemployment Compensation
          Special Administration Fund are hereby appropriat-
          ed and made available to the Commission and shall
          be continuously available to the Commission for
          expenditure in accordance with the provisions of
          this Act, and shall not lapse at any time or be
          transferred to any other fund. All moneys in the
          Unemployment Compensation Special Administration
          Fund shall be deposited, administered, and dis-
          bursed in the same manner and under the same con-
          ditions and requirements as is provided by law for
          other special funds. . . .'
        Section 7 of Article VIII of the Constitution of Texas,
provides:
                "The Legislature shall not have power
          to borrow, or in any manner, divert from
          its purpose, any special fund that may, or
          ought to, come into the Treasury; and shall
          make it penal for any person or persons to
          borrow, withhold or in any manner to divert
          from its purpose any special fund, or any
          part thereof."
        This Section expressly prohibits the diversion by the
Legislature of any special fund that may or ought to come into
the State Treasury. Carrel v. Williams, 109 Tex. 255, 202 S.W.
2d 504. However, this Section applies only to constitutional
special funds, and is not applicable to statutory special funds.
Gulf Insurance Co. v. James, 143 Tex. 424, 185 S.W.2d 966, 1945,
Attorney General's Opinion V-107 (1947).
          In Gulf Insurance Co. v. James, supra, the Court
stated:
                "We agree with the holding of the Court of
          Civil.Appeals that the Legislature has the right
          to transfer the balance on hand in these special
          funds to the General Revenue Fund. In so doing
          the Legislature does not violate the provisions
          of Article VIII, Section 7, of the Constitution.
          . . .
Honorable Robert S. Calvert, page 3.   (WW-544)


                  . The State could have required the
       funds coliected for the purposes indicated to
       be paid directly to the General Revenue Fund
       in the first instance. Ex Parte Gregory, 20
       Tex. App. 210, 219, 54 Am.Rep. 51.6;Brown v.
       City of Galveston, 97 Tex. 1, 17, 75 S.W.
488.  If it had done so, then certainly the
       excess, if any, would have been available
       for use for general purposes. The propriety
       and fairness of an enactment authorizing the
       use of the unexpended balances in these special
       funds for general purposes present legislative
       rather than judicial considerations. Conse-
       quently, the State now has the right, if the
       Legislature deems it wise to pass suitable
       laws authorizing it, to use the balances of
       these special funds for general purposes.
       Section 1 of the Act which authorized the
       transfer of Operator's and Chauffer's License
       Fund to the General Revenue Fund, is there-
       fore valid."
        The Unemployment Compensation Special Administration
Fund is a statutory special fund as distinguished from a con-
stitutional special fund, and therefore, the Legislature may
provide the purposes for which this special fund may be ex-
pended. However, in the administration of the special fund,
it must be administered and disbursed for the limited purposes
for which the fund was created, as directed by the Legislature.
        You are, therefore, advised that the above quoted
provisions of Article 5221b-22a direct you and the Treasurer
to keep the moneys in the Unemployment Compensation Special
Administration Fund in a separate account from all other funds,
and it is to be expended for only those purposes authorized by
the Legislature.

                           SUMMARY

                The Unemployment Compensation Special
                Administration Fund, created by the pro-
                visions of Article 5221b-22a, Vernon's
                Civil Statutes, is a statutory special
                fund and moneys deposited in such fund
Honorable Robert S. Calvert, page 4.   ow544 1


               must be kept separate and apart from
               all other moneys and can only be ex-
               pended for the purposes authorized
               by the Legislature.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas



JR:mfh:zt                           Assistant.


APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Mrs. Marietta Payne
Jack Goodman
Renry G. Braswell
RBVIEWED 'OR THE ATTORNEY GENERAL
BY:   W. V. Geppert